This pro se petition concerns a suit by the shareholders of a closely held corporation against the United States upon a contract between that corporation and the United States. The plaintiffs, Randall K. Whited, et ux., are the only shareholders of Whited Company, Inc. The contract in question, #V668C-239, is between Whited Company and the United States. The plaintiffs are not parties to the contract. We must determine whether the plaintiffs are proper parties to this suit. This court has held that the fact a plaintiff is a shareholder in the corporation concerned has no bearing on whether plaintiff is a proper party in interest. S. R. Weinstock & Associates, Inc. v. United States, *912223 Ct. Cl. 677 (1980). For plaintiffs to have standing to bring suit, they must have been parties to the contract. Since they were not parties to the contract, we find plaintiffs are not proper parties and we therefore do not have jurisdiction of this suit. Algonac Manufacturing Co. v. United States, 198 Ct. Cl. 258, 458 F.2d 1373 (1972); Algonac Manufacturing Co. v. United States, 192 Ct. Cl. 649, 428 F. 2d 1241 (1970).
Plaintiffs allege in their petition that Whited Company is unable under law to bring suit. This is simply not so. Whited Company has brought suit in this court on this very same contract. That suit, however, was dismissed for the company’s failure to obtain legal counsel. Whited Co. v. United States, 229 Ct. Cl. 623, 624 (orders entered November 20, 1981 and February 2, 1982).
it is therefore ordered that the petition be and is hereby dismissed.
[See also post at 963, 966, Whited v. United States.]